 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of July 7, 2011 (the
“Agreement”) and effective as of the Second Amendment Effective Date (as defined
below) is entered into among ExamWorks Group, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders party hereto and Bank of America, N.A.,
as Administrative Agent.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of October 11, 2010 (as
amended or modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below; and


WHEREAS, the Lenders are willing to amend the Credit Agreement subject to the
terms and conditions set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree,
effective as of the Second Amendment Effective Date, as follows:


1.           Amendments.  The Credit Agreement is hereby amended as follows:


(a)           The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:


“Adjusted Net Income” means, for any period, the sum of (a) Consolidated Net
Income for such period plus (b) to the extent deducted in calculating such
Consolidated Net Income, amortization expense of the Borrower and its
Subsidiaries for that period, all as determined in accordance with GAAP.


“Consolidated Secured Funded Indebtedness” means the Consolidated Funded
Indebtedness of the Borrower and its Subsidiaries which is secured by assets of
the Borrower or any of its Subsidiaries.


“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of July 7, 2011 and effective as of the Second Amendment Effective
Date, by and among the Borrower, the Guarantors, the Lenders party thereto and
the Administrative Agent.


“Second Amendment Effective Date” means the first date upon which the conditions
precedent identified in Section 2 of the Second Amendment have been satisfied.


“Senior Notes” means those certain senior unsecured notes of the Borrower in an
aggregate principal amount not to exceed $250,000,000.


 
 

--------------------------------------------------------------------------------

 
(b)           The definition of “Supermajority Lenders” is hereby deleted in its
entirety from Section 1.01 of the Credit Agreement.


(c)           The definition of “Alternative Currency Sublimit” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:


“Alternative Currency Sublimit” means an amount equal to the lesser of (i) the
Aggregate Revolving Commitments and (ii) $60,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


(d)           The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Applicable Rate” means with respect to Revolving Loans, Swing Line Loans,
Letters of Credit and the Commitment Fee, the following percentages per annum,
based upon the Consolidated Senior Secured Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 7.02(a):


Pricing Tier
Consolidated
Senior Secured Leverage Ratio
Commitment
Fee
Letter of
Credit Fee
Eurocurrency
Rate Loans
Base Rate
Loans
 
1
Greater than or equal to  2.50:1.0
0.50%
3.75%
3.75%
2.75%
2
Greater than or equal to 2.00:1.0 but less than 2.50:1.0
0.45%
3.50%
3.50%
2.50%
3
Greater than or equal to 1.50:1.0 but less than 2.00:1.0
0.40%
3.25%
3.25%
2.25%
4
Greater than or equal to 1.00:1.0 but less than  1.50:1.0
0.35%
3.00%
3.00%
2.00%
5
Less than 1.00:1.0
0.30%
2.75%
2.75%
1.75%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Senior Secured Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 7.02(a), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Senior Secured
Leverage Ratio contained in such Compliance Certificate.  The Applicable Rate
with respect to the Letter of Credit Fee, Eurocurrency Rate Loans and Base Rate
Loans in effect from the Second Amendment Effective Date to the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.02(a) for the fiscal quarter ending September 30, 2011
shall be determined based upon Pricing Tier 5.  The Applicable Rate with respect
to the Commitment Fee in effect from the Second Amendment Effective Date to the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) for the fiscal quarter ending June 30,
2011 shall be determined based upon Pricing Tier 5.  Notwithstanding anything to
the contrary contained in this definition, the determination of the Applicable
Rate for any period shall be subject to the provisions of Section 2.10(b).


 
 

--------------------------------------------------------------------------------

 
(e)           The definition of “Consolidated Senior Leverage Ratio” in Section
1.01 of the Credit Agreement is hereby amended to read as follows and each other
reference in the Credit Agreement to “Consolidated Senior Leverage Ratio” is
hereby amended to read “Consolidated Senior Secured Leverage Ratio”:


“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Secured Funded Indebtedness as
of such date minus (ii) unrestricted cash of the Loan Parties in excess of
$2,500,000 on the consolidated balance sheet of the Borrower and its Domestic
Subsidiaries as of such date in an amount not exceeding $12,500,000 to (b)
Consolidated EBITDA for the period of the four (4) fiscal quarters most recently
ended.


(f)           Clause (e) of the definition of “Funded Indebtedness” in Section
1.01 of the Credit Agreement is hereby amended to read as follows:


(e)           all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), including, without limitation, any Earn Out Obligations that are
(i) recognized as a liability on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP and (ii) payable in cash;


(g)           The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Maturity Date” means July 7, 2016.


(h)           The reference to “$50,000,000” in clause (ix) of the proviso in
the definition of “Permitted Acquisitions” in Section 1.01 of the Credit
Agreement is hereby amended to read “$75,000,000”.


(i)           Section 2.02(f) of the Credit Agreement is hereby amended to read
as follows:


(f)           Increase in Aggregate Revolving Commitments.  The Borrower may, at
any time subsequent to the Second Amendment Effective Date and from time to
time, upon prior written notice by the Borrower to the Administrative Agent,
request that the Lenders increase the Aggregate Revolving Commitments (but not
the Letter of Credit Sublimit or the Swing Line Sublimit) by a maximum aggregate
amount of up to THIRTY SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($37,500,000)
with additional Revolving Commitments from any existing Lender with a Revolving
Commitment or new Revolving Commitments from any other Person selected by the
Borrower and acceptable to the Administrative Agent and the L/C Issuer; provided
that:


 
 

--------------------------------------------------------------------------------

 
(i)           any such increases to the Aggregate Revolving Commitments shall be
in a minimum principal amount of $10,000,000 and in integral multiples of
$1,000,000 in excess thereof;


(ii)           no Default or Event of Default shall exist and be continuing at
the time of any such increase;


(iii)           no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;


(iv) (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Revolving Commitment shall have executed a commitment
agreement satisfactory to the Administrative Agent; and


(v)           as a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the date of such increase (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.02(f), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, and (y) no Default or Event of Default
exists.


The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Revolving Commitments arising from any nonratable increase in the
Revolving Commitments under this Section.


(j)           Each reference to “Consolidated Leverage Ratio” in Section 2.10(b)
of the Credit Agreement is hereby amended to read “Consolidated Senior Secured
Leverage Ratio”.


(k)           Section 8.02(i) of the Credit Agreement is hereby amended to read
as follows:


(i)           Investment in the form of a loan by ExamWorks Europe to ExamWorks
UK Limited (the “ExamWorks Europe Loan”) in an aggregate amount not to exceed
£45 million; provided that (x) the proceeds of such Investment are promptly used
by ExamWorks UK Limited to finance the Premex Acquisition and (y) ExamWorks
Europe shall have delivered to the Administrative Agent the original promissory
note evidencing such ExamWorks Europe Loan, together with a duly executed in
blank and undated note power or allonge.


 
 

--------------------------------------------------------------------------------

 
(l)             
Section 8.03(f) of the Credit Agreement is hereby amended to read as follows:



(f)           Indebtedness of UK Independent and other UK Subsidiaries in an
aggregate principal amount not to exceed £35 million pursuant to those certain
receivables facilities agented by Barclays Bank PLC (and Guarantees of such
Indebtedness by certain other UK Subsidiaries);


(m)           The word “and” is hereby deleted from the end of clause (h) of
Section 8.03 of the Credit Agreement,  the period is hereby deleted and “; and”
is hereby added at the end of clause (i) of Section 8.03 and a new clause (j) is
hereby added to Section 8.03 to read as follows:


(j)           unsecured Indebtedness of the Borrower under the Senior Notes, in
an aggregate principal amount not to exceed $250,000,000 (and unsecured
Guarantees of such Indebtedness by the Guarantors); provided that the maturity
date of the Senior Notes is not earlier than the Maturity Date.


(n)           The word “and” is hereby deleted from the end of clause (a) of
Section 8.06 of the Credit Agreement,  the period is hereby deleted and “; and”
is hereby added at the end of clause (b) of Section 8.06 and a new clause (c) is
hereby added to Section 8.06 of the Credit Agreement to read as follows:


(c)           the Borrower may make Restricted Payments; provided that (i) the
aggregate amount of such Restricted Payments made pursuant to this Section
8.06(c) during the term of the Credit Agreement shall not exceed the sum of (A)
$40,000,000 plus (B) 50% of Adjusted Net Income for each fiscal quarter ending
after the Second Amendment Effective Date plus (C) the proceeds of any issuances
of Equity Interests by the Borrower less (D) 50% of Adjusted Net Income (if such
amount is less than zero) for each fiscal quarter ending after the Second
Amendment Effective Date and (ii) the Consolidated Leverage Ratio is less than
2.50:1.0 after giving effect to any such Restricted Payment on a Pro Forma
Basis.


(o)           Section 8.11(a) of the Credit Agreement is hereby amended to read
as follows:


(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
4.75:1.0.


(p)           Section 8.11(b) of the Credit Agreement is hereby amended to read
as follows:


(b)           Consolidated Senior Secured Leverage Ratio.  Permit the
Consolidated Senior Secured Leverage Ratio as of the end of any fiscal quarter
of the Borrower to be greater than 3.0:1.0.


(q)           Section 8.16(b) of the Credit Agreement is hereby amended to read
as follows:


(b)           have any liabilities (contingent or otherwise) other than (i)
liabilities under the Loan Documents, (ii) its Guarantee of the Indebtedness
permitted by Section 8.03(f) (to the extent such Guarantee is permitted by
Section 8.03(f), (iii) tax liabilities in the ordinary course of business, (iv)
administrative expenses in the ordinary course of business, (v) lease
obligations with respect to its headquarters lease in Atlanta, Georgia, (vi)
liabilities (including guarantee obligations) with respect to acquisition
agreements related to Permitted Acquisitions and (vii) liabilities under the
Senior Notes; or


 
 

--------------------------------------------------------------------------------

 
(r)           Sections 11.01(a)(viii) and 11.01(a)(ix) of the Credit Agreement
are hereby deleted in their entireties.


2.           Conditions Precedent.  This Agreement shall be effective upon:


(a)           the receipt by the Administrative Agent of counterparts of this
Agreement duly executed by the Borrower, the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent;


(b)           the receipt by (i) the Administrative Agent on behalf of each
Lender consenting to this Agreement on or before 5:00 p.m. Eastern time on the
Second Amendment Effective Date of an amendment fee equal to 0.375% of such
Lender’s Revolving Commitment (after giving effect to the Second Amendment) and
(ii) the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated of all fees and expenses due and payable to them in connection with
this Agreement;


(c)           the receipt by the Administrative Agent of the following, each of
which shall be originals or facsimiles (followed promptly by originals), in form
and substance satisfactory to the Administrative Agent:


(i)           copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Second Amendment
Effective Date;


(ii)           such certificates of resolutions and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement; and


(iii)           such documents and certifications as the Administrative Agent
may require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation;


(d)           the receipt by the Administrative Agent of favorable opinions of
legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the Second Amendment Effective Date and in form and
substance satisfactory to the Administrative Agent; and


(e)           the receipt by the Administrative Agent of (i) certified copies of
the Senior Notes, in form and substance satisfactory to the Administrative Agent
and (ii) satisfactory evidence of the simultaneous closing and funding of the
Senior Notes on the Second Amendment Effective Date.


 
 

--------------------------------------------------------------------------------

 
3.             Miscellaneous.


(a)   The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.  The Loan Parties
acknowledge and confirm that as of the date hereof (a) the Administrative Agent,
on behalf of the Lenders, has a valid and enforceable first priority security
interest in the Collateral, (b) the Borrower’s obligation to repay the
outstanding principal amount of the Loans and reimburse the L/C Issuer for any
drawing on a Letter of Credit is unconditional and not subject to any offsets,
defenses or counterclaims and (c) the Administrative Agent and the Lenders have
performed fully all of their respective obligations under the Credit Agreement
and the other Loan Documents.  The Loan Parties also acknowledge and confirm
that by entering into this Agreement, the Lenders do not waive or release any
term or condition of the Credit Agreement or any of the other Loan Documents or
any of their rights or remedies under such Loan Documents or applicable Law or
any of the obligations of any Loan Party thereunder.


(b)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Agreement, (b) affirms all of its obligations under the
Loan Documents as modified hereby and (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Loan Documents except as
expressly set forth herein.


(c)   The Loan Parties hereby represent and warrant as follows:


(i)           Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).


(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.


(d)   The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date or have been previously updated or
amended and (ii) no event has occurred and is continuing, or would result from
the execution and delivery of this Agreement, which constitutes a Default or an
Event of Default.


 
 

--------------------------------------------------------------------------------

 
(e)   This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(f)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


(g)           The parties hereto agree that as of the Second Amendment Effective
Date the Aggregate Revolving Commitments shall be automatically reduced from
$300,000,000 to $262,500,000 and the Revolving Commitment of General Electric
Capital Corporation shall be automatically reduced from $57,500,000 to
$20,000,000 on a non pro rata basis; provided that General Electric Capital
Corporation does not make any assignment of Loans or Revolving Commitments from
the date hereof to the Second Amendment Effective Date.


(h)           The parties hereto agree that if the conditions precedent in
Section 2 are not satisfied on or before September 30, 2011, this Agreement
shall be automatically terminated and declared null and void.




[Signature pages follow]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 BORROWER:  
EXAMWORKS GROUP, INC.,
 
a Delaware corporation
          By:
/s/ J. Miguel Fernandez de Castro
   
Name: J. Miguel Fernandez de Castro
 
Title: Senior Vice President and Chief Financial Officer
         GUARANTORS: 
EXAMWORKS, INC., a Delaware corporation
          By:
/s/ J. Miguel Fernandez de Castro
   
Name: J. Miguel Fernandez de Castro
 
Title: Senior Vice President and Chief Financial Officer
     
EXAMWORKS CANADA, INC., a Delaware corporation
 
EXAMWORKS EUROPE, INC., a Delaware corporation
 
FLORIDA MEDICAL SPECIALISTS, INC.,
 
a New Jersey corporation
 
MARQUIS MEDICAL ADMINISTRATORS, INC.,
 
a New York corporation
 
THE RICWEL CORPORATION,
 
an Ohio corporation
 
SOUTHWEST MEDICAL EXAMINATION SERVICES, INC.,
 
a Texas corporation
 
PACIFIC BILLING SERVICES, INC.,
 
a Texas corporation
 
DIAGNOSTIC IMAGING INSTITUTE, INC.,
 
a Texas corporation
 
EXIGERE CORPORATION, a Washington corporation
 
NETWORK MEDICAL REVIEW COMPANY,
 
LTD., an Illinois corporation
 
NETWORK MEDICAL MANAGEMENT COMPANY,
 
LTD., an Illinois corporation
 
INSURANCE APPEALS, LTD.,
 
an Illinois corporation
 
ELITE PHYSICIANS, LTD.,
 
an Illinois corporation
 
WORKERSFIRST, INC.,
 
an Illinois corporation

 
 
 

--------------------------------------------------------------------------------

 

 
MES GROUP, INC.,
 
a Michigan corporation
 
MEDICAL EVALUATION SPECIALISTS, INC.,
 
a Michigan corporation
 
MEDICAL EVALUATION SPECIALISTS,
 
a California corporation
 
MEDICAL EVALUATION SPECIALISTS-MASSACHUSETTS, INC.,
 
a Massachusetts corporation
 
MEDICAL EVALUATION SPECIALISTS, INC.,
 
a Pennsylvania corporation
 
LONE STAR CONSULTING SERVICES, INC.,
 
a Texas corporation
 
MES MANAGEMENT SERVICES, INC.,
 
a New York corporation
          By:
/s/ J. Miguel Fernandez de Castro
   
Name: J. Miguel Fernandez de Castro
 
Title: Senior Vice President and Chief Financial Officer
             
RICWEL OF WEST VIRGINIA, LLC,
 
a West Virginia limited liability company
 
CFO MEDICAL SERVICES, LLC,
 
a New Jersey limited liability company
     
By: ExamWorks, Inc., its sole member and manager
      By:
/s/ J. Miguel Fernandez de Castro
   
Name: J. Miguel Fernandez de Castro
 
Title: Senior Vice President and Chief Financial Officer
         
IME SOFTWARE SOLUTIONS, LLC,
 
a Michigan limited liability company
 
EXAMWORKS REVIEW SERVICES, LLC,
 
a Delaware limited liability company
 
EXAMWORKS EVALUATIONS OF NEW YORK,
 
LLC, a New York limited liability company
     
By: ExamWorks, Inc., its sole member
      By:
/s/ J. Miguel Fernandez de Castro
   
Name: J. Miguel Fernandez de Castro
 
Title: Senior Vice President and Chief Financial Officer
   

 
 
 

--------------------------------------------------------------------------------

 

                 
DDA MANAGEMENT SERVICES, LLC,
 
a New York limited liability company
     
By: Lone Star Consulting Services, Inc., its sole member
      By:
/s/ J. Miguel Fernandez de Castro
   
Name: J. Miguel Fernandez de Castro
 
Title: Senior Vice President and Chief Financial Officer
   

 
 
 

--------------------------------------------------------------------------------

 
 

     ADMINISTRATIVE
 
 AGENT: 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
     
By:
/s/ Anne M. Zeschke     
Name: Anne M. Zeschke 
 
Title: Vice President
     LENDERS:  
BANK OF AMERICA, N.A.,
 
as a Lender, Swing Line Lender and L/C Issuer
     
By:
/s/ John G. Taylor     
Name: John G. Taylor 
 
Title: Senior Vice President
     
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as a Lender
     
By:
/s/ W. Grout Johnston     
Name: W. Grout Johnston
 
Title: Duly Authorized Signatory
     
FIFTH THIRD BANK,
 
as a Lender
     
By:
/s/ Philip Renwick     
Name: Philip Renwick
 
Title: Vice President
     
SUNTRUST BANK,
 
as a Lender
     
By:
/s/ Michael S. Murphy    
Name: Michael S. Murphy
 
Title: Senior Vice President
     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
     
By:
/s/ Chris McDaid     
Name: Chris McDaid 
 
Title: Vice President
     
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as a Lender
     
By:
/s/ Christopher Reo Day     
Name: Christopher Reo Day
 
Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 

     
BARCLAYS BANK PLC,
 
as a Lender
     
By:
/s/ Diane Rolfe     
Name: Diane Rolfe
 
Title: Director
     
COMMUNITY & SOUTHERN BANK,
 
as a Lender
     
By:
/s/ Thomas A. Bethel     
Name: Thomas A. Bethel 
 
Title: Senior Relationship Manager
     
GOLDMAN SACHS BANK USA,
 
as a Lender
     
By:
/s/ Rob Ehudin     
Name: Rob Ehudin
 
Title: Authorizeed Signatory


 
SECOND AMENDMENT TO CREDIT AGREEMENT
EXAMWORKS GROUP, INC.